      Case 4:19-cr-06061-SAB      ECF No. 223   filed 07/01/20   PageID.1324 Page 1 of 1



                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 1                                                                    EASTERN DISTRICT OF WASHINGTON

                            UNITED STATES DISTRICT COURT
 2                                                                      Jul 01, 2020
                         EASTERN DISTRICT OF WASHINGTON
 3                                                                         SEAN F. MCAVOY, CLERK



 4
     UNITED STATES OF AMERICA,                       No. 4:19-CR-06061-SAB-5
 5
 6                        Plaintiff,                 ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
 7                        v.                         MODIFY RELEASE CONDITIONS
 8
     KALISTA ANN VILLA,                              MOTION GRANTED
 9                                                     (ECF No. 220)
10                        Defendant.
11
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
12
     ECF No. 220. Specifically, Defendant requests permission to modify condition
13
     #31 and resume contact with her husband, Kevin Moore.
14
           Defendant recites in her motion that United States Probation does not oppose
15
     this request. Defendant enumerates her efforts to contact the United States
16
     Attorney’s office, but has not learned the position of that office, ECF No. 220 at 2.
17
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
18
     No. 220, is GRANTED. Defendant is permitted contact with Kevin Moore only
19
     via telephone, email or written mail. No in person contact is permitted.
20
           All other terms and conditions of pretrial release not inconsistent herewith
21
     shall remain in full force and effect.
22
           IT IS SO ORDERED.
23
           DATED July 1, 2020.
24
25
                                   _____________________________________
26                                           JOHN T. RODGERS
27                                  UNITED STATES MAGISTRATE JUDGE
28



     ORDER - 1
